DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a foldable display device comprising foldable display module, a third member rotatably coupled to the first support member and not coupled to the second support member, wherein the first support member comprises a first plate, the second support member comprises a second plate, the third member comprises a rotatable plate abutting an end of the first plate, and, in an out-folded mode when the folding portion is folded such that a non- display surface of the first non-folding portion and a non-display surface of the second non- folding portion face each other, the rotatable plate is perpendicular to the first plate and directly contacts an end surface of the second plate. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-3 and 6-15, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800